Christley, J.,
concurring.
{¶ 21} Although I concur with the majority’s judgment, I write separately to emphasize the following point.
{¶ 22} It appears from the record that neither party has addressed whether the doctrines of champerty and maintenance are applicable to the matter *126currently before the court. Accordingly, I believe a better course of action would have been to allow the parties the opportunity to submit additional briefing on this issue. Having said that, however, I agree with the majority’s ultimate conclusion that the protections embodied in champerty and maintenance prohibit contracts such as the ones presented here.
Slater & Zurz and Walter Kaufmann, for appellee.
Brouse McDowell, L.P.A., Robert M. Stefancin and Rebecca A. Kucera, for appellants Interim Settlement Funding Corp. and Future Settlement Funding Corp.
Connie J. Elliano, for appellant Future Settlement Funding Corp.
Todd W. Sleggs & Associates and Todd W. Sleggs, urging reversal for amicus curiae Todd W. Sleggs.
Andrew T. Savage, urging reversal for amici curiae LawFunds, L.L.C.; Cambridge Management Group, L.L.C.; Capital Transaction Group, Inc.; Expert-Funding.com Corporation; Funding Office, Inc.; Future Funding of Utah, Inc.; Future Settlement Funding of South Carolina, Inc.; Budget Fast Cash, L.L.C.; LawsuitFunding.com, Inc.; Litigation Funding, Inc.; Plaintiff Support Services, Inc.; Pre-Settlement Funding Corp.; and Shree Rajendra Corp., d.b.a. Settlement Financial Group.
Resnick, J., concurs in the foregoing concurring opinion.